DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-41 are rejected under 35 U.S.C. 103 as being unpatentable over Sievers (U.S.Pat. 8,389,203). 
With respect to claims 1, 5-7, 9-18, 24-28, 39, Sievers discloses an apparatus for exposing a printing plate to actinic radiation, the printing plate (103) having a photosensitive polymer activated by the actinic radiation (see col.1, lines 35-40) and comprising: a plurality of light emitting diodes (LEDs) (105) arranged in an array of columns and rows, each LED having an emission pattern, the plurality of LEDs having a plurality of species wavelengths that is different than members of any other species (see claim 14); at least one controller connected to the LED array, the at least one controller configured to independently control each of the first and second species and to activate the LED array to cause the first and second species of LEDs to emit the actinic radiation toward the printing plate (103) simultaneously with emission patterns of adjacent members of the species of LED overlapping with one another on the plate (see col.7, lines 1-31).


As to claims 2-3, Sievers discloses three different UV LEDs wavelengths are used (see col.7, lines 1-5). 
As to claim 4, Sievers discloses LED of several wavelengths are used (see col. 7, lines 25-27). 
As to claim 6, wherein the members of each species of LEDs are electrically connected to a common driver (see figure 9) configured to cause each of the electrically connected members to emit at a common intensity. 

    PNG
    media_image1.png
    505
    497
    media_image1.png
    Greyscale

As to claim 8, it is discloses a means (101) for creating relative motion between the array (105) and the plate (103) along the longitudinal axis.
As to claims 29-34, 40-41,  Sievers discloses tuning devices (see figure 9) for controlling the intensities of the LEDs arrays.
Thus, Sievers discloses substantially al of the limitations of the instant claims.  Sievers does not expressly disclose the LEDs (105) configured with the respective species of LEDs disposed adjacent one another in a repeating sequence having alternating rows consisting of a single species in the row or alternating species in each row with adjacent members of the same species in adjacent rows aligned along a diagonal, as recited in the claims.  It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to arrange the LEDs (105) of Sievers as recited in the claims for the purpose of precisely curing the printing plate since it has been held that rearranging parts of an invention involves only routines skill in the art. In re Japikse, 86 USPQ70. 
As to claims 19-23, Sievers does not expressly disclose each species has a center emission wavelength of 320 nm to 420 nm or 360nm to 420 nm, or from the groups consisting of 395nm, 365 nm and 415nm.  However, Sievers suggest that the LEDs having wavelengths in the range of 365nm or  375 nm or any suitable ranges (see col. 4, lines 27-35). In view of such teachings, it would have been obvious to a skilled artisan to select LEDs having proper wavelengths as recited  in the claims since it has been held that discovering an optimum value or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. 
Prior Art Made of Record
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Daems et al (U.S. Pat. 9,309,341); Siegel (U.S.Pat. 7,211,299) and Boyksen (U.S.Pat. 9,889,640) have been cited since they disclose apparatuses for exposing printing plates and each of which comprises substantially all limitations of the instant claims of the present application.

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG HENRY NGUYEN whose telephone number is (571)272-2124. The examiner can normally be reached Monday-Friday 7:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Minh Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HUNG HENRY NGUYEN
Primary Examiner
Art Unit 2882



Hvn
8/4/22


/HUNG V NGUYEN/Primary Examiner, Art Unit 2882